 

Exhibit 10.2



 

 

 

 

 

 

[image4.gif]

First Midwest Bancorp, Inc.



 

 

 

 

 

 

SHORT TERM INCENTIVE COMPENSATION PLAN

 

PLAN DOCUMENT



 

 

 

 

 

 

 

Revised May 2006



1



--------------------------------------------------------------------------------





 

FIRST MIDWEST BANCORP, INC.
SHORT TERM INCENTIVE COMPENSATION PLAN
PLAN DOCUMENT



   

PAGE

     

1.

Concept

1

2.

Eligibility and Participation

1

3.

Target Award

1

4.

Performance Categories

2

5.

Consolidated Company Performance
Measurements


3

6.

Individual Performance Measurements

3

7.

Minimum Required Level of Consolidated
Company Performance


4

8.

Calculation of a Participant's Award

4

9.

Discretionary Awards

4

10.

Effect of Termination of Employment
on Award Payment


5

11.

Maximum Amount of Awards Paid in a Plan Year

5



Exhibit 1 - Award Calculation

6-8



2



--------------------------------------------------------------------------------





FIRST MIDWEST BANCORP, INC. ("COMPANY")
SHORT TERM INCENTIVE COMPENSATION PLAN
PLAN SPECIFICATIONS AND PROCEDURES



* * *

1.

Concept

     

The Short Term Incentive Compensation Plan (the "Plan") is intended to be an
annual incentive plan for key managers and employees of the Company where Target
Awards are established and communicated to each Participant each Plan year.
Based on the level of achievement of predetermined performance goals for both
the Company and the Participants, an amount less than or greater than the Target
Award can be earned.

   

2.

Eligibility and Participation

     

Participation in the Plan will be limited to key managers and employees of the
Company. At present, all key managers and employees in salary range 7 and above
are eligible for Plan participation as set forth below. Should a Participant's
salary range change during a Plan year, his/her award will be prorated based on
length of time (to the nearest week) at each salary range.



 

Participant Category

 

Salary Range

             

AAA

 

18

   

AA

 

17

   

A

 

16

   

B

 

14 & 15

   

C

 

13

   

D

 

12

   

E

 

11

   

F

 

10

   

G

 

9

   

H

 

7 & 8

 



3.

Target Award

     

Each Plan year, a Target Award will be established for each Participant
category. Target Awards will be expressed as a percentage of base salary earned
during the Plan year (excluding overtime, where applicable, and any other
components of compensation). Based on the achievement of predetermined
performance goals set for the Plan year, an amount less than or greater than the
Target Award can be earned. The maximum award is currently 150% of the Target
Award.

3



--------------------------------------------------------------------------------





 

Current levels of Target Awards are detailed below:



Participant
Category

 

Salary
Range

 

Target Award as a Percentage of Base Salary Individual Performance

             

aaa

 

18

   

60%

 

AA

 

17

   

60%

 

A

 

16

   

40%

 

B

 

14 & 15

   

40%

 

C

 

13

   

30%

 

D

 

12

   

20%

 

E

 

11

   

15%

 

F

 

10

   

12%

 

G

 

9

   

8%

 

H

 

7 & 8

   

5%

 



4.

Performance Categories

     

Performance will be measured in two categories of performance: Consolidated
Company and Individual; these levels are defined and discussed further in
Sections 5, 6 and 7.

     

For each Plan year, the Chief Executive Officer ("CEO") of the Company, with
appropriate input, will approve the allocation of the Target Awards for that
Plan year by performance category. The current allocation is illustrated below:



                 

Percent of Target Award Allocable to

Participant
Category

 

Salary
Range

 

Consolidated
Performance

 

Individual
Performance

             

AAA

 

18

 

100%

 

0%

AA

 

17

 

85%

 

15%

A

 

16

 

70%

 

30%

B

 

14 & 15

 

60%

 

40%

C

 

13

 

60%

 

40%

D

 

12

 

60%

 

40%

E

 

11

 

60%

 

40%

F

 

10

 

50%

 

50%

G

 

9

 

50%

 

50%

H

 

7 & 8

 

50%

 

50%

4



--------------------------------------------------------------------------------





5.

Consolidated Company Performance Measurements

     

Each Plan year, the CEO of the Company, with appropriate input, will establish
performance measurements for the Consolidated Company.

     

A "Target Level" of performance will be established at which 100% of each
Participant's Target Award applicable to Consolidated performance will be
earned. "Threshold" performance (the level below which no award is earned - see
Section 7 for discussion) and "Maximum" performance (currently 150% of the
Target Award) levels will also be established in relation to Target Level
performance.

     

The performance measurements will not be modified or adjusted once they are
established for the Plan year unless: (i) unforeseen circumstances occur which
would have influenced the setting of the measurements, had such circumstances
been known at that time; or (ii) significant unusual activity occurs during the
course of the Plan year that had not been known or anticipated when setting the
performance measurements. Any such change will require the approval of the CEO
of the Company.

   

6.

Individual Performance Measurements

     

The percent of Target Award earned for Individual performance will be based on
the achievement of predetermined negotiated performance standards as determined
by each Participant's supervisor. Such negotiated performance standards should
primarily consider the Participant's area of responsibility (where the
participant is responsible for management of a department, division, banking
center or other business unit) or the Participant's individual performance
(where such Participant has little or no management responsibilities).

     

The negotiated performance standards should be:



Supportive of the Company's Mission Statement;





Varied in scope and complexity in relation to the Participant's level of
responsibility within the Company; and

   

Controllable by the Participant.



 

The portion of a Participant's Target Award attributable to Individual
performance will be based upon the Supervisor's recommended percentage, within
the parameters established by the Participant's performance rating level (see
table below). The performance rating (Far Exceeds Expectations, Exceeds
Expectations, Meets Expectations, Does Not Meet Expectations), used to determine
this portion of a Participant's award must be the same as the evaluator's
"Overall Performance Rating" as indicated on the First Midwest Performance
Evaluation Form. Furthermore, any Participant who receives an overall
performance rating of Does Not Meet Expectations will also experience a
reduction in that Participant's Consolidated Company performance award, as
outlined in the following table:

   



5



--------------------------------------------------------------------------------





Performance
Rating

 

% of Individual Performance Award Earned Rating Level

 

% of Consolidated Company Performance Award Earned Rating Level*











Far Exceeds Expectations



150%



100%

Exceeds Expectations



101 - 125%



100%

Meets Expectations



51 - 100%



100%

Does Not Meet Expectations



0 - 50%



50%



*

Represents % of calculated Consolidated Company award that may be paid for each
corresponding Performance Rating

.



7.

Minimum Required Level of Consolidated Company Performance

     

As indicated in Section 5, Consolidated Company performance measurements will be
set for each Plan year. Additionally, a minimum level of performance, defined as
the "Threshold", will be established for each such performance measurement.
Performance below the Threshold will result in no award being paid under that
performance measurement, and may impact Individual performance awards as
explained below.

     

In order for the Individual portion of each Participant's Target Award to be
paid for the Plan year, the Consolidated performance must have reached the
Threshold performance for at least one of the performance measurements as
follows:



   

In order for the Individual performance award to be paid, the Consolidated
Company must achieve "Threshold" on at least one of the performance measurements
for the Plan year. In other words, if two performance measurements are
established for Consolidated Company performance in a Plan year and "Threshold"
performance is not achieved for either of the performance measurements, no
Individual performance awards will be paid, regardless of whether they are
earned.



8.

Calculation of a Participant's Award

     

The award payable to each Participant will be calculated based upon the results
of each category (Consolidated Company and Individual) of performance multiplied
by the percent of Target Award applicable to that category. For actual
performance between stated performance levels, awards will be interpolated. (See
Exhibit 1 for an illustration of the award calculation). However, a reduction in
the calculated awards for Consolidated performance will be made for Participants
receiving a Does Not Meet Expectations Individual Performance rating (see
Section 6).

6



--------------------------------------------------------------------------------





   

9.

Discretionary Awards

     

The purpose of the Plan is to reward key managers and employees of the Company
based upon the level of achievement of predetermined performance goals.
Accordingly, the Company has provided, within the structure of the Plan, a
mechanism to reward certain outstanding contributors, in addition to their
Plan-calculated awards.

     

The following guidelines will be considered in the granting of Discretionary
Awards to participants who were outstanding contributors during the Plan year:



   

The minimum performance rating for any participant recommended for discretionary
award, as measured by the employee's First Midwest Performance Evaluation Form,
must be "Exceeds Expectations".

         

The Company CEOs will be responsible for recommending the outstanding performers
for Discretionary Awards.

         

Discretionary Awards will generally be in the range of 3-5% of base salary
earned during the Plan year. No award will be less than $500.



 

Discretionary Awards for outstanding contributors will be paid from a
Discretionary Award Pool determined annually by the Company CEO based upon
certain performance measurements. If such performance measurements are not
attained and the Pool is not funded, no discretionary awards will be made in
that year.

   

10.

Effect of Termination of Employment on Award Payment

     

Termination of employment prior to payment of an award (which will generally
occur in mid-February following the end of each Plan year), even if it occurs
after the Plan year-end, will result in forfeiture of the award.

   

11.

Maximum Amount of Awards Paid in a Plan Year

     

The awards earned by Participants will generally be paid in accordance with the
terms of the Plan as described above. However, the Compensation Committee of the
Board of Directors of First Midwest Bancorp, Inc. (the "Committee") reserves the
right to establish a maximum aggregate dollar amount of awards paid under the
Plan in any year, regardless of the aggregate awards calculated based upon the
level of performance in any of the categories described above. If the aggregate
Plan awards in any year exceed such amount, a reduction in aggregate Plan awards
may be directed by the Committee.



7

